STATE OF MICHIGAN

                            COURT OF APPEALS



A&D DEVELOPMENT, POWELL                                       UNPUBLISHED
CONSTRUCTION SERVICES, L.L.C., DICK                           December 23, 2014
BEUTER d/b/a BEUTER BUILDING &
CONTRACTING, JIM’S PLUMBING &
HEATING, JEREL KONWINSKI BUILDER, and
KONWINSKI CONSTRUCTION, INC.,

              Plaintiffs-Appellants,

v                                                             No. 317024
                                                              Ingham Circuit Court
MICHIGAN COMMERCIAL INSURANCE                                 LC No. 10-000879-NI
MUTUAL and ELEANOR POWELL-YODER,

              Defendants-Appellees.


Before: K. F. KELLY, P.J., and SAWYER and METER, JJ.

K. F. KELLY (concurring).

       I concur in the result only.


                                                       /s/ Kirsten Frank Kelly




                                           -1-